Name: 94/750/EC: Council Decision of 10 November 1994 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  Europe
 Date Published: 1994-11-19

 Avis juridique important|31994D075094/750/EC: Council Decision of 10 November 1994 appointing an alternate member of the Committee of the Regions Official Journal L 298 , 19/11/1994 P. 0041 - 0041 Finnish special edition: Chapter 1 Volume 3 P. 0205 Swedish special edition: Chapter 1 Volume 3 P. 0205 COUNCIL DECISION of 10 November 1994 appointing an alternate member of the Committee of the Regions (94/750/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing the members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas an alternate member's seat on the Committee has become vacant following the resignation of Mr Johann Boehm, which was brought to the Council's attention on 8 November 1994; Having regard to the proposal from the German Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Erwin Huber is hereby appointed an alternate member of the Committee of the Regions in place of Mr Johann Boehm for the remainder of his term of office, which expires on 25 January 1998. Done at Brussels, 10 November 1994. For the Council The President U. SEILER-ALBRING (1) OJ No L 31, 4. 2. 1994, p. 29.